Order entered October 3, 2019




                                          In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01522-CR

                           JOHN JAMES OBIOLS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-81527-2017

                                        ORDER
       Based on the Court’s opinion of this date, we GRANT J. Michael Price II’s June 18,

2019 motion for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove J. Michael Price II as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to John James

Obiols, TDJC No. 02232160, Boyd Unit, 200 Spur 113, Teague, Texas, 75860-2007.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE